      Case 1:15-cr-00115-EAW-JJM Document 149 Filed 05/26/20 Page 1 of 8




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                      DECISION AND ORDER
             v.
                                                      1:15-CR-00115 EAW
ANTWAN HUGLEY,

                    Defendant.


I.     INTRODUCTION

       Pending before the Court is a motion filed by defendant Antwan Hugley (hereinafter

“Defendant”) for release from custody pending his sentencing in this matter due to the

COVID-19 pandemic. 1 (Dkt. 141). For the reasons set forth below, Defendant’s motion

is denied.


II.    FACTUAL AND PROCEDURAL BACKGROUND

       Defendant and co-defendant Trammel Bishop were originally charged with cocaine

trafficking crimes by an Indictment returned by a grand jury on June 5, 2015. (Dkt. 1).

The case proceeded against Mr. Bishop, but Defendant was not arrested until June 29,

2016. (Dkt. 47). After his arrest, the magistrate judge granted Defendant’s request for

release on conditions, but this Court reversed that decision on an appeal by the


1
       On March 13, 2020, President Trump declared a National Emergency concerning
COVID-19. Proclamation No. 9994, 85 Fed. Reg. 15337 (Mar. 13, 2020). According to
the World Health Organization’s website, as of May 26, 2020, there were 5,370,375
confirmed cases of COVID-19 worldwide, with 344,454 confirmed deaths. See
Coronavirus (COVID-19), World Health Org., https://covid19.who.int/ (last visited May
26, 2020).
                                          -1-
     Case 1:15-cr-00115-EAW-JJM Document 149 Filed 05/26/20 Page 2 of 8




Government, concluding that the Government established both a risk of danger and flight

and that no condition or combination of conditions could reasonably protect against those

risks. (Dkt. 65). The Court’s decision was based, in part, on evidence proffered by the

Government concerning Defendant’s fugitive status, use of a false identity, and his arrest

at Walt Disney World’s Animal Kingdom theme park in Orlando, Florida, on June 29,

2016, after an extensive year-long manhunt. (See generally Dkt. 55).

       A Superseding Indictment was returned on March 16, 2017 (Dkt. 86), after which

Defendant again sought his release before the magistrate judge, but that request was denied

(Dkt. 90). On June 1, 2017, a seven-count Second Superseding Indictment was returned,

charging Defendant with conspiracy to possess with intent to distribute and to distribute

five kilograms or more of cocaine in violation of 21 U.S.C. § 846; attempted possession of

500 grams or more of cocaine with the intent to distribute in violation of 21 U.S.C. § 846

and 18 U.S.C. § 2; possession of firearms in furtherance of drug trafficking in violation of

18 U.S.C. §§ 924(c)(1)(A)(i) and 2; felon in possession of a firearm and ammunition in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2); possession with intent to distribute and

distribution of cocaine in violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(C), and 18

U.S.C. § 2; attempted possession of 500 grams or more of cocaine with the intent to

distribute in violation of 21 U.S.C. § 846 and 18 U.S.C. § 2; and identity theft in violation

of 18 U.S.C. §§ 1028(a)(7) and 1028(b)(3)(A). (Dkt. 93).

       On May 10, 2018, Defendant appeared before the undersigned and pleaded guilty

pursuant to a plea agreement to Counts 1 and 3 of the Second Superseding Indictment

charging conspiracy to possess with intent to distribute and to distribute five kilograms or

                                            -2-
     Case 1:15-cr-00115-EAW-JJM Document 149 Filed 05/26/20 Page 3 of 8




more of cocaine in violation of 21 U.S.C. § 846, and possession of firearms in furtherance

of drug trafficking in violation of 18 U.S.C. §§ 924(c)(1)(A)(i) and 2. (Dkt. 118).

Consistent with the plea agreement, the Presentence Investigation Report (“PSR”) has

calculated a recommended prison sentence under the Sentencing Guidelines of 228 to 270

months. (Dkt. 126 at ¶¶ 4, 73-75). Following his plea, Defendant was incarcerated at the

Livingston County Jail in Geneseo, New York (Dkt. 141 ¶ 9), and is presently confined at

the Northeast Ohio Correctional Center (“NOCC”) in Youngstown, Ohio (id. at ¶ 12).

Defendant’s sentencing was originally scheduled for April 10, 2019. (Dkt. 124). The

Court granted a number of requests for adjournment by both parties (Dkt. 129; Dkt. 132;

Dkt. 133; Dkt. 134; Dkt. 135; Dkt. 136; Dkt. 137; Dkt. 138; Dkt. 139), as well as the last

adjournment in accordance with the March 13, 2020, and March 18, 2020, General Orders

signed by Chief Judge Frank P. Geraci, Jr. in light of the COVID-19 pandemic (Dkt. 140).

Defendant’s sentencing is presently scheduled for June 22, 2020. (Id.).

       Defendant now brings a motion to be released on conditions pending sentencing.

(Dkt. 141). Defendant contends that his request for release is justified by, among other

reasons: the COVID-19 pandemic; his diagnoses of sarcoid mediastinal lymphadenopathy

(enlargement of the lymph nodes between the lungs and heart), restrictive lung disease, and

obstructive lung disease; and his placement at NOCC which he argues has well-

documented struggles in trying to contain the spread of the virus. (Id. at ¶¶ 13-21).

Defendant further argues that “there is a distinct possibility” that he will be sentenced to

time served. (Id. at ¶ 25).



                                            -3-
       Case 1:15-cr-00115-EAW-JJM Document 149 Filed 05/26/20 Page 4 of 8




        The Government filed its response on May 8, 2020. (Dkt. 143). The Court ordered

the Government to file a supplement to its response setting forth its position on whether

Defendant will be eligible for a sentence of time served (Dkt. 144), which the Government

filed under seal on May 12, 2020 (Dkt. 148). The Government contends that Defendant

poses a significant risk of flight and has a history of ignoring court orders; provides no

medical information to support his argument that he is “most-at-risk”; and outlines the

steps undertaken by CoreCivic, the operator of NOCC, to control the spread of COVID-

19. (Dkt. 143 at 2-7). Likewise, in a memorandum submitted to the Court on May 1, 2020,

and copied to all counsel, the United States Probation Office (“USPO”) communicated its

opposition to the motion.

III.    LEGAL STANDARD AND ANALYSIS

        Because of the nature of Defendant’s convictions, he must establish the following

in order to justify his release pending sentencing: (1) by clear and convincing evidence that

he is not likely to flee; (2) by clear and convincing evidence that he does not pose a danger

to any other person or the community; and (3) that exceptional reasons are clearly shown

warranting his release. United States v. Harris, 192 F. Supp. 3d 337, 347 (W.D.N.Y.

2016). 2



2
        Alternatively, a defendant convicted of the crimes that Defendant pleaded guilty to
may meet his burden to be released after conviction if in addition to establishing that he is
not a flight risk or danger, “an attorney for the Government has recommended that no
sentence of imprisonment be imposed on the person. . . .” 18 U.S.C. § 3143(a)(2)(A)(ii).
Because the Government’s filing on this issue is sealed (Dkt. 148), the Court will not get
into the specifics in this Decision and Order, other than to indicate that this alternative basis
for release has not been satisfied.
                                              -4-
     Case 1:15-cr-00115-EAW-JJM Document 149 Filed 05/26/20 Page 5 of 8




      The exceptional circumstances relied upon by Defendant are the COVID-19

pandemic, his current medical condition, and the conditions at NOCC. The Court is

cognizant of Defendant’s medical concerns in light of the COVID-19 pandemic. Indeed,

his diagnosed conditions of sarcoid mediastinal lymphadenopathy, restrictive lung disease,

and obstructive lung disease appear to make him at higher risk for serious illness from

COVID-19. See Frequently Asked Questions: Higher Risk, Ctrs. for Disease Control &

Prevention (May 12, 2020), https://www.cdc.gov/coronavirus/2019-ncov/faq.html#High

er-Risk (listing people with chronic lung disease as high risk).   While the Government

cites to various preventative measures undertaken by NOCC (Dkt. 143 at 2-7), the reality

is that prison settings present unique challenges in preventing the spread of disease, see

generally Brown v. Plata, 563 U.S. 493, 519-20 (2011) (describing overcrowded California

prison system as “breeding grounds for disease”). Those challenges have proven to be

particularly acute when dealing with COVID-19. See Martinez-Brooks v. Easter, No. 3:20-

cv-00569 (MPS), 2020 WL 2405350, at *20-22 (D. Conn. May 12, 2020) (finding

likelihood of success on Eighth Amendment claims based on conditions at FCI Danbury,

where there was an active and serious outbreak of COVID-19, social distancing was not

practical, and warden failed to consider transfers of medically vulnerable inmates in any

meaningful way); Wilson v. Williams, __ F. Supp. 3d __, 2020 WL 1940882, at *2 (N.D.

Ohio Apr. 22, 2020), appeal filed, No. 20-3447, 2020 WL 2120814 (6th Cir. Apr. 27, 2020)

(outlining the ineffectiveness of the various procedures and protocols being implemented

at FCI Elkton). Certainly, there are some gaps in Defendant’s proof with respect to both

his medical condition and the conditions at NOCC, and the Court would need to either

                                           -5-
     Case 1:15-cr-00115-EAW-JJM Document 149 Filed 05/26/20 Page 6 of 8




require supplemental submissions or conduct a hearing in order to resolve those issues.

Nonetheless, for purposes of this motion, the Court will assume (without deciding) that the

COVID-19 pandemic, Defendant’s medical conditions, and the conditions at NOCC,

establish exceptional circumstances.

       However, the risks of flight and danger are fatal to Defendant’s motion. As

memorialized in greater detail in the transcript of the Court’s findings with respect to its

initial decision to detain Defendant, Defendant presents a significant flight risk and risk of

danger, and no condition or combination of conditions could protect against those risks.

The Court previously found that Defendant’s risks of flight and danger justified his

detention when the Government bore the burden of proof on those issues, and that

conclusion has not changed now that Defendant bears the burden to establish by clear and

convincing evidence that he does not present a risk of flight or danger.

       Defendant was eventually apprehended by federal agents in June 2016 after a year-

long manhunt that ended in Defendant’s arrest at Walt Disney World’s Animal Kingdom

in Orlando, Florida. (Id. at ¶ 32). Defendant had also obtained a driver’s license in a

different name using a different social security number and set up bank accounts under his

fraudulent identity. (Id. at ¶¶ 33-34; see Dkt. 93 at 4-5; Dkt. 143 at 2). Additionally, the

bail report submitted by USPO in July 2016 characterized Defendant as having “an

unsupervisable nature” as evidenced by his two prior probation revocations and two prior

parole revocations, and the USPO’s May 1, 2020, submission states that it continues to

stand by its July 2016 assessment.



                                            -6-
      Case 1:15-cr-00115-EAW-JJM Document 149 Filed 05/26/20 Page 7 of 8




       In addition, while the Court has by no means determined the ultimate sentence that

will be imposed on Defendant, he is facing a significant prison sentence. The statutory

sentencing range for Count 1 is 10 years to life in prison, and Count 3 carries a mandatory

minimum sentence of 5 years in prison that must be imposed consecutive to any other

sentence. (Dkt. 126 at ¶¶ 73-75). Both the plea agreement and the PSR calculated a

recommended Guidelines sentence of 228 to 270 months’ imprisonment. (Id. at ¶¶ 4,

73-75). In other words, “Defendant faces the prospect of a long imprisonment that very

likely may make him reluctant to willingly submit to incarceration.” United States v. Scali,

No. 7:16-CR-466-(NSR), 2018 WL 3410015, at *2 (S.D.N.Y. July 12, 2018), aff’d, 738 F.

App’x 32 (2d Cir. 2018). While Defendant contends he has been a “model prisoner”

throughout his incarceration, his behavior while incarcerated does not outweigh the

significant evidence that he is a flight risk and risk of danger. See United States v. Paulino,

No. 19 CR. 54 (PGG), 2020 WL 1847914, at *6 (S.D.N.Y. Apr. 13, 2020) (denying motion

for release before sentencing where the defendant claimed his treatment in prison

“transformed his behavior” where “the Defendant has shown in past cases and in

connection with the instant case that he is not susceptible to community supervision”).

       Moreover, the PSR reflects an extensive history of criminal activity, including four

prior felony convictions and multiple violations of parole, resulting in a criminal history

category of V. (Dkt. 126 at ¶¶ 55-72); see United States v. Steward, No. S1:20CR0052

(DLC), 2020 WL 1468005, at *1 (S.D.N.Y. Mar. 26, 2020) (citing the defendant’s “lengthy

criminal record, including for violation of conditions of release and supervision on release”

as a factor favoring detention). Defendant’s history of criminal conduct and failing to obey

                                             -7-
      Case 1:15-cr-00115-EAW-JJM Document 149 Filed 05/26/20 Page 8 of 8




lawful court orders only further supports a conclusion that the risks of flight and danger

justify his detention, as does Defendant’s underlying offense conduct in this case depicting

his extensive drug trafficking activities and guilty plea to possessing a firearm in

furtherance of that drug trafficking activity.

       As a result, even assuming that Defendant could establish the requisite exceptional

circumstances, the Court cannot disregard the applicable standard under the Bail Reform

Act requiring that Defendant also establish that he is not a flight risk or a danger. Here,

Defendant cannot meet his burden, and accordingly, his motion for release must be denied.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s motion for release (Dkt. 141) is denied. The

Court notes that in the event that Defendant desires to be sentenced sooner than the

scheduled date of June 22, 2020, and/or in the event that Defendant desires to proceed to

sentencing using remote methods, his counsel should file a request seeking that relief.

Otherwise, sentencing will proceed as scheduled on June 22, 2020, unless the parties

mutually request an adjournment.

       SO ORDERED.


                                                   ________________________________
                                                   ELIZABETH A. WOLFORD
                                                   United States District Judge

Dated: May 26, 2020
       Rochester, New York




                                             -8-
